Case: 21-10301      Document: 00516263884         Page: 1     Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    April 1, 2022
                                  No. 21-10301                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Barton Ray Gaines,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:08-CV-147


   Before Stewart, Haynes and Ho, Circuit Judges.
   Per Curiam:*
          Barton Ray Gaines, former Texas prisoner # 1139507, has moved for a
   certificate of appealability (COA) to appeal the district court’s disposition of
   his Federal Rule of Civil Procedure 60(b)(6) motion. He sought relief from



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10301       Document: 00516263884           Page: 2   Date Filed: 04/01/2022




                                      No. 21-10301


   the judgment dismissing as time barred his 28 U.S.C. § 2254 application in
   which he challenged his convictions for aggravated robbery with a deadly
   weapon. The district court found that the motion should be dismissed in part
   as an unauthorized successive § 2254 application and concluded that the
   motion otherwise was untimely and did not allege exceptional circumstances.
   Also, the district court denied Gaines’s motion to recuse the district court
   judge.
            Gaines argues that the district court erred in dismissing his Rule 60(b)
   motion in part as a successive § 2254 application. He asserts that his motion
   alleged an apparent defect in the integrity of the federal habeas proceedings,
   specifically, a conflict of interest involving his habeas counsel, and contended
   that the conflict affected whether his § 2254 application was timely filed.
   Also, he contends that his Rule 60(b)(6) motion, which was filed more than
   12 years after the judgment dismissing his § 2254 application, was filed in a
   reasonable time after he discovered the conflict and presented exceptional
   circumstances. He further asserts that the district court erred in denying his
   motion to recuse.
            A prisoner is entitled to a COA if he makes “a substantial showing of
   the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Gaines must
   show that reasonable jurists could debate the correctness of the disposition
   of the Rule 60(b) motion. See Slack v. McDaniel, 529 U.S. 473, 484 (2000);
   Hernandez v. Thaler, 630 F.3d 420, 428 (5th Cir. 2011).
            Gaines has not made the required showing. Accordingly, his motion
   for a COA is DENIED. His motion to proceed in forma pauperis on appeal
   also is DENIED.
            A COA is not required to appeal the denial of a motion to recuse.
   Trevino v. Johnson, 168 F.3d 173, 176-78 (5th Cir. 1999). Gaines fails to show
   that the district court judge was biased against him, and he provides nothing




                                           2
Case: 21-10301     Document: 00516263884           Page: 3   Date Filed: 04/01/2022




                                    No. 21-10301


   to suggest that the judge’s impartiality might reasonably be questioned. See
   28 U.S.C. § 455(a), (b)(1); United States v. Scroggins, 485 F.3d 824, 830 (5th
   Cir. 2007). The denial of the motion to recuse is AFFIRMED.




                                         3